DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
2.	Applicant’s response 12/28/2020 to election is acknowledged.  Applicant elected Applicant hereby elects Group 4 (claim 67), drawn to a pharmaceutical composition comprising at least two immunogenic polypeptide conjugates, 35B and 23A and 23B.
Status of claims
3.	Claims 67, 71, 73-75, 78, 81, 97, 106, 109, 112-114, 154, 256, and 296-300 are pending.
	Claims 1, 29, 62, 157, 163, and 256 have been canceled. 
	Claims 71, 74, 75, 68, 81, 97, 106, 109, 112, 113, and 256 have been amended
	New claims 296-300 have been added.	
Claims 67, 71, 73-75, 78, 81, 97, 106, 109 and 296-300 are under examination with respect to 35B, 23A and 23B.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/10/2020 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Examiner's amendment
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Chelsea E. Witte-Garcia, on 03/04/2021 and the application has been amended as follows:
	
Claims 71, 73, 296 and 298 are cancelled.

a plurality of at least two unique s, each comprisingStreptococcus pneumoniae serotype selected from a group consisting of and 35B

74. (Currently Amended)	The pharmaceutical composition of claim 67, wherein 

78. (Currently Amended) 	The pharmaceutical composition of claim 67, further comprising an adjuvant; a chelating agent; a surfactant; , an emulsifieror a combination 

97. (Currently Amended) 	The pharmaceutical composition of claim 67, wherein at least one of the unique immunogenic saccharide-polypeptide conjugate elicits an opsonophagocytic response.

106. (Currently Amended) The pharmaceutical composition of claim 67, wherein the immunogenic saccharide-polypeptide conjugates pharmaceutical composition.


114. (Currently Amended) The method of claim 113, wherein the second composition comprises an immunogenic saccharide-polypeptide conjugate comprising a capsular polysaccharide Streptococcus pneumoniae conjugated to a second polypeptide.

154. (Currently Amended) The method of claim 112 

299. (Currently Amended) 	The pharmaceutical composition of claim 67, wherein each of the immunogenic saccharide-polypeptide conjugates is present in an amount of at least 0.001%, by weight, based on the weight of the pharmaceutical composition.

301. (New)	The pharmaceutical composition of claim 67, further comprising at least one additional immunogenic saccharide-polypeptide conjugate comprising a capsular polysaccharide from a unique Streptococcus pneumoniae serotype selected from the group consisting of 6C, 8, 9N, 10A, 11A, 12F, 15A, 15B, 15C, 16F, 20A, 20B, 22F, and 34.

302. (New)	The pharmaceutical composition of claim 67, wherein plurality of unique immunogenic saccharide-polypeptide conjugate comprises individually Streptococcus pneumoniae serotype comprising 6C, 9N, 15A, 15C, 16F, 23A, 23B, and 35B.  

303. (New)	The pharmaceutical composition of claim 67, wherein plurality of unique immunogenic saccharide-polypeptide conjugate comprises individually Streptococcus pneumoniae serotype consisting of 6C, 9N, 15A, 15C, 16F, 23A, 23B, and 35B.  

Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance:
The claimed pharmaceutical composition comprising capsular polysaccharides from a Streptococcus pneumoniae serotype 23A, 23B and 35B of the instant application is novel and nonobvious. The specification teaches (Table 2 and examples) the capsular conjugates and therefore induce an immune response when administered. The claimed composition has not been disclosed or 

7.	Claims 67, 74-75, 78, 81, 97, 106, 109, 297 and 299-303 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 112-114, 154 and 256 (group 5),  directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 06/29/2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on is hereby
withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions,
applicant(s) are advised that if any claim presented in a continuation or divisional application is
anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such
claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the
claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35
U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32
(CCPA 1971). See also MPEP § 804.01.
Conclusion
8.	Claims 67, 74-75, 78, 81, 97, 106, 109, 297, 299-303, 112-114, 154 and 256 are allowed and are numbered as 1-19 respectively.

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)